Case 3:19-cr-00001-TJC-PDB Document 81 Filed 12/23/19 Page 1 of 2 PageID 969



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                               Case No. 3:19-cr-1-J-32PDB

   JOHN R. NETTLETON




                             NOTICE OF HEARING

         TAKE NOTICE that this case is hereby SET for HEARING on January

   3, 2020 at 2:00 PM before the Honorable Timothy J. Corrigan, United States

   District Judge, in the United States Courthouse, Courtroom 10D, 300 North

   Hogan Street, Jacksonville, Florida. 1 Defendant’s presence is required.

         DATED this 23rd day of December, 2019.


                                             TIMOTHY J. CORRIGAN
                                             United States District Judge

                                             By: /s/Jared Burns
                                             Jared Burns
                                             Law Clerk
                                             (904) 549-1300

   Copies to:


         1 All persons entering the Courthouse must present photo identification
   to Court Security Officers. Although cell phones, laptop computers, and similar
   electronic devices are not generally allowed in the building, counsel are
   permitted to bring those items with them upon presentation to Court Security
   Officers of a Florida Bar card or Order of special admission pro hac vice.
Case 3:19-cr-00001-TJC-PDB Document 81 Filed 12/23/19 Page 2 of 2 PageID 970



   Counsel of record
   U.S. Pretrial Services
   U.S. Probation
   U.S. Marshals Service
   Defendant




                                         2
